Title: Petition and Memorial from Peter Lemaigre, 21 [June] 1793
From: Lemaigre, Peter
To: Jefferson, Thomas


To Thomas Jefferson Esquire Secretary of State for the United States of America
The Petition and Memorial of Peter LeMaigre Merchant residing in the City of Philadelphia and A Citizen of the United States.
Respectfully sheweth
That your Memorialist being a Native of France came into the United States in the Year 1779 and settled in the City of Philadelphia as a Merchant and in the same Year took the Oaths of Allegiance to the State of Pennsylvania before one of the Justices of the said State in Manner and Form prescribed by the Laws of the said State and that from that time he hath continued to reside and is married and hath a Family in the said City of Philadelphia and hath carried on an extensive Trade here as a Citizen of the United States being well known and during the said Term fully recognized as such. That in the last Spring George Makepeace a Native and Citizen of the State of Massachusetts residing in and carrying on Trade as a Merchant in the Town of Boston and who had been in Correspondence with your Memorialist for some time before being Owner of the Snow Sucky an American built Vessel duly registered as such in the Name of the said Makepeace as sole Owner and which had lately arrived in this Port of Philadelphia from the West Indies consigned to your Memorialist did by his Letters and Power of  Attorney authorized your Memorialist to sell or employ the said Snow Suckey and that not finding an Opportunity to sell her at the limited Price your Memorialist did employ the said Snow on Freight in a Voyage for Port au Prince and the said Snow then remaining the sole Property of the said Makepeace your Memorialist on the Removal of the former Captain put her under the Command of Anthony Andaulle a Native of France but who had arrived in the United States in the Yearand had continued to sail out of this Port and in the Yeartook the Oaths of Allegiance to the State of Pennsylvania before a Justice of said State according to the Directions of the Laws of said State and who hath since continued to own or command different Vessels under the American Flag and hath been recognized as a Citizen of the United States during that time at the Custom House in Philadelphia And that your Memorialist did load on board the said Snow at this Port of Philadelphia 484 Barrels of Flour five Tierces of Hams 25 Barrels of Biscuit 26 Firkins of Hogs Lard six thousand feet of Pine boards 2000 Staves two Cases containing Saddles and Bridles and one Case containing Hatts the whole of which were the sole Property of your Memorialist and that no Subject of the present belligerent Powers or any other Power whatsoever had any Property Share or Interest therein that he also loaded on board the said Vessel 50 barrels of Flour 4 Tierces of Hams 3 Barrels of Pork 25 small Barrels of Biscuits and 22 Firkins of Hogs Lard under the Mark P.R for account of John Baptist Pellessier a Passenger who embarked in the said Vessel also two Boxes and one Barrel of Merchandizes marked VD shipped on Freight by JB Drouillard consigned to Castaing Charleslegnay & Co. and also 170 Barrels of Flour 11 Barrels of Gammon two Tierces of Gammons 10 Barrels of Biscuit the whole marked A of the private Adventure of the said Captn. Andaulle 5 Cases of Queens Ware marked Herbert one Barrel of Beef marked Belin And having also for Passengers on board twelve Passengers and two Negroes together with the said Pellesier the said Snow set Sail from this Port of Philadelphia on or about the 11th. Day of April last bound for Port au Prince being furnished with her American Register and clearance from the Collector of the Customs for the Port of Philadelphia as an American Vessel And that the said Vessel having the said Cargo and Passengers on board and proceeding on her Voyage for Port au Prince was on the eighth Day of May last about 8 O’Clock in the Evening about 2 Leagues Distance from the Grange he was met by an english Privateer Brigantine who fired a Cannon at him and four others successively afterwards and the said Andaulle having no dread of said Privateer as he knew that the United States were not at War and supposing the said Brig would examine him or had Occasion for Provisions or Water he hove too and the said Privateer which he found  to be the Brig Maria of Kingston in Jamaica commanded by CaptainMcIver sent her boat on board and examined the said Andaulles Papers and forcibly took Possession of the said Snow notwithstanding the Remonstrances of said Andaulle shewing the Injustice of his Conduct and stating that he could have eluded the said Privateer but for his Confidence in his neutrality And that the said Privateer continued to keep the said Snow in Custody having taken part of her Crew out and put a part of the Privateers people on board (until 9 O’Clock) in the Morning of the next Day when the said Privateer discovering a Brigantine also American which they found to be the Hannah Capn. Ross from North Carolina bound to Cape Francois the said Privateer sent her boat on board this Vessel to examine her and finally sent on board from the said Snow to the said Brig Hannah the said Passengers (except one Negro Woman who they kept) and ordered the said Captain Andaulle to go on board the said Brig Hannah which he refused to do declaring that it was his Duty and he would pursue the Fate of his Vessel as his Voyage was just and his papers clear and legal and that he would not leave his Vessel unless compelled to it which Orders being imperiously persisted in by the Captain of said Privateer who wished to take Advantage of his Absence and to corrupt the Mate and Crew the said Andaulle was compelled to leave his said Snow and go on board the said Brig Hannah yielding to Force and Necessity And that the said Snow and Cargo being unjustly and forcibly taken and detained by the said english Privateer and as they declared with a View of being sent as a Prize to Jamaica that the said Captain Andaulle and Passengers of said Snow proceeded in the said Brigantine Hannah to Cape Francois where they arrived on the 12th. Day of May last and the said Captain there entered his Protest in due form to which and the other Documents herewith handed in support of the Facts herein set forth your Memorialist begs leave to refer And that the said Captn. Andaulle having taken his Passage at Cape François for this port of Philadelphia in Order to inform your Memorialist of his Capture arrived here on Friday last And your Memorialist relying on the Justice of the Government of the United States to support her Citizens in the free Exercise of their Commerce according to their Rights as a neutral Power And to support the Individuals against the unjust Capture and Detention of their Vessels and Cargo humbly submits his Case to your Consideration as well on behalf of himself as Agent for and authorized by and on the part of the said George Makepeace of Boston the Owner of the said Snow Suckey and prays that you will take the said Case into your immediate Consideration and enable your Memorialist by your powerful Aid to obtain Redress either by Application to the British Minister here or by furnishing him with such Letters and Authorities to his Agent who he may send to  Jamaica to support their Claim to said Vessel and Cargo as to you in your Wisdom shall seem just and meet.
Philadelphia 21st. May [June] 1793

P Lemaigre

